Citation Nr: 0728380	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for infertility.  

2.  Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1996.  The veteran was ordered to active duty as a 
member of his Reserve Component Unit, effective August 2004.  
See Orders 212-204 dated July 30, 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision and July 2004 
Decision Review Officer (DRO) decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the February 2003 rating decision, the RO continued the 
noncompensable evaluation for infertility.  The July 2004 DRO 
decision granted service connection for hypertension and 
assigned a noncompensable evaluation, effective May 27, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the veteran's active duty orders, the veteran 
returned to active duty in August 2004.  A review of the 
record indicates that the veteran was scheduled for a VA 
examination for his infertility and hypertension on May 1, 
2006.  It was noted that the examination was cancelled 
because the veteran withdrew his claims and the veteran 
returned to active duty.  In a September 2006 letter, the RO 
asked the veteran if he wished to withdraw his appeal and 
also notified him that if he wished to continue with his 
appeal, he must report for a VA examination before any 
further action can be taken on his claims.  An examination 
for his service-connected infertility and hypertension was 
scheduled for March 7, 2007; however, the veteran failed to 
report to the examination.  In an April 2007 Supplemental 
Statement of the Case (SSOC), the RO continued the current 
evaluations for both disabilities because the veteran did not 
report to the previously scheduled VA examinations.  It is 
noted that in the July 2007 VA Form 646, the veteran's 
representative clearly noted that the veteran wanted to 
continue the appeal. 

The VA's Office of General Counsel held in VAOPGCPREC 10-2004 
(Sept. 21, 2004) that a veteran's reentry on active duty 
would not provide a basis for denying the veteran's claim 
without taking the required action.  The General Counsel 
advised that in cases where a veteran reenters active duty 
while claims for VA benefits are pending, VA necessarily may 
defer its action on the claim until such time as the required 
actions can be taken.  More importantly, the General Counsel 
concluded that VA generally may not deny a claim solely 
because the claimant's return to active duty temporarily 
prevents VA from conducting an examination.  See VAOPGCPREC 
10-2004, pages 5-9.  

A review of the record indicates that the veteran's last VA 
examination for his service-connected infertility and 
hypertension was in July 2001 and July 2004, respectively.  
The record reflects that the veteran has not been afforded a 
more recent VA examination to assess the current severity of 
his infertility and hypertension.  The Board finds that 
further examination is required so that the decision is based 
on a record that contains a current examination.  An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) (where the record does not adequately reveal 
the current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  As such, until the 
veteran becomes available for a VA examination or is 
discharged from active duty, the Board concludes that the 
appeal must be held in abeyance and may not be denied solely 
on the basis of his return to active duty.  See VAOPGCPREC 
10-2004.  Thus far, the record contains no such 
documentation.

Accordingly, the case is REMANDED for the following actions:  

1.  When the veteran becomes available 
for a VA examination or is discharged 
from active duty, schedule him for a VA 
examination to determine the current 
nature and severity of his service-
connected infertility and hypertension 
after the veteran is discharged from 
active duty.  The claims file, along with 
a copy of this REMAND should be provided 
to the examiner for review.  Any 
indicated studies and tests should be 
performed.  

2.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
increased (compensable) ratings for 
infertility and hypertension.  If the 
claims remain denied, the veteran and his 
representative should be provided an 
appropriate SSOC, and afforded the 
opportunity to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



